DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 26-29 are objected to because of the following informalities:  
As to claim 21, line 3, “the analytes” lack antecedent basis.  
As to claim 26, line 8, the claim is not finished after the last word “and”.  Is there missing text?
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-29 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1.  	A method, comprising: 
in a magnetic resonance imaging system: 


acquiring a magnetic resonance imaging signal associated with a plurality of chemical shifts for at least one voxel at a plurality of times; 
arranging the magnetic resonance imaging signal as a data matrix; 
obtaining a singular value decomposition of the data matrix; 
rank reducing the singular value decomposition; and 
obtaining a rank-reduced data matrix based on the rank-reduced singular value decomposition.

	As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, page 9, line 1 – page 11, line 32. 
9.	A magnetic resonance imaging apparatus, comprising: 
a magnet situated to establish an axial magnetic field in a specimen; a plurality of coils situated to apply electromagnetic pulse sequences to the specimen; 
a receiver situated to detect electromagnetic signals from the specimen in response to the applied electromagnetic pulse sequences; and 
a controller coupled to the plurality of coils so as to selectively apply the electromagnetic pulse sequences and to the receiver to store signal values associated with the detected signals for a plurality of specimen voxels, and process the detected signal by rank reducing a singular value decomposition associated with a matrix representation associated with at least one of the plurality of specimen voxels.
As to claim 9 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, page 9, line 1 – page 11, line 32. 
19.	A method, comprising: 
in a magnetic resonance imaging system: 
acquiring a magnetic resonance imaging signal associated with a plurality of chemical shifts for a plurality of voxels at a plurality of times; 
arranging the magnetic resonance imaging signal as a data tensor; 
obtaining a Tucker decomposition of the data tensor; and 
spatially or temporally rank reducing the Tucker decomposition to produce spatially or temporally denoised voxel data for each of the plurality of voxels.

As to claim 19 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification page 12, line 1-page 15, line 28.
26. 	A method, comprising: 
in a magnetic resonance imaging system: 
acquiring magnetic resonance imaging signals for a plurality of voxels as a function of at least two parameters; 
arranging the magnetic resonance imaging signals as a data tensor; 
obtaining a Tucker decomposition of the data tensor; and 
rank reducing the Tucker decomposition to produce processed voxel data for each of the plurality of voxels based on at least one of the two parameters; and 
As to claim 26 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification page 12, line 1-page 15, line 28.
The non-abstract limitations are “in a magnetic resonance imaging system”, “acquiring a magnetic resonance imaging signal associated with a plurality of chemical shifts for a least one voxel at a plurality of times”, “acquiring a magnetic resonance imaging signal associated with a plurality of chemical shifts for a plurality of voxels at a plurality of times”, and “acquiring magnetic resonance imaging signals for a plurality of voxels as a function of at least two parameters”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because “in a magnetic resonance imaging system” is highly generic recitation of the data gathering tools and “acquiring a magnetic resonance imaging signal associated with a plurality of chemical shifts for a least one voxel at a plurality of times”, “acquiring a magnetic resonance imaging signal associated with a plurality of chemical shifts for a plurality of voxels at a plurality of times”, “acquiring magnetic resonance imaging signals for a plurality of voxels as a function of at least two parameters”, and “injecting a tracer so that the acquired magnetic resonance imaging signal is associated with metabolism of the tracer, wherein the analytes include the tracer or one more metabolic products associated with the tracer” are considered extra solution activities.  


A search has been performed, but no art has been found for prior art rejection at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schroeder et al. (Hyperpolarized Magnetic Resonance: A Novel Technique for the In Vivo Assessment of Cardiovascular Disease, 2011) disclose MR imaging and/or spectroscopy, hyperpolarized C-labelled metabolic tracers allow unprecedented real-time visualization of the biochemical pathways of normal and abnormal metabolism.  Clark et al. disclose composition compositions comprises contrast agents to enhance contrast in fMRI, as well as may be used for analyte detection.  Note paragraph [0039].  Kim et al. disclose MRI apparatus to obtain an MR spectrum of a voxel in an MR image. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/sl/